 
 
IV 
House Calendar No. 97 
111th CONGRESS 
1st Session 
H. RES. 591 
[Report No. 111–231] 
IN THE HOUSE OF REPRESENTATIVES 
 
June 26, 2009 
Mr. Boehner (for himself, Mr. LaTourette, Mrs. Schmidt, Mr. Turner, Mr. Latta, Mr. Austria, Mr. Jordan of Ohio, and Mr. Tiberi) submitted the following resolution; which was referred to the Committee on Financial Services 
 
 
July 24, 2009 
Reported with an amendment, referred to the House Calendar, and ordered to be printed 
Strike out all after the resolving clause and insert the part printed in italic 



 
RESOLUTION 
Requesting that the President transmit to the House of Representatives all information in his possession relating to certain specific communications with and financial assistance provided to General Motors Corporation and Chrysler LLC. 
 
 
That the House of Representatives requests that the President transmit to the House of Representatives not later than 14 days after the date of the adoption of this resolution, copies of any portions of all documents, records, and communications in his possession referring or relating to— 
(1)the role of the Presidential Task Force on the Auto Industry (hereafter referred to as Task Force) in negotiating, reviewing, approving, or relating in any other aspect to the plans for reorganization or restructuring in connection with proceedings commenced during 2009 under chapter 11, of title 11, United States Code, with respect to General Motors Corporation and Chrysler LLC (hereafter in this resolution referred to as General Motors and Chrysler, respectively);  
(2)the interaction of the Task Force with any other entity to identify which vehicle dealerships of General Motors or Chrysler would be selected for closure in connection with such plans of reorganization or restructuring, and which would be specifically selected for exemption from such closure, and procedures and processes for making such determinations;  
(3)the role of the Task Force in negotiating, reviewing, approving, determining, or in any other aspect relating to, levels of and reductions in the employee and retiree benefits of General Motors’ salaried employees and non-union hourly retirees, and in establishing the new Voluntary Employee Beneficiary Association;  
(4)the President’s role in determining any vehicle dealership closures and plant closings;  
(5)the role of the Task Force in negotiating, reviewing, approving, or in any other aspect relating to, agreements whereby— 
(A)the United Auto Workers, or any trust of the United Auto Workers, would end up owning a certain percentage of General Motors or Chrysler post-bankruptcy, including any document, record, or communication discussing how such determination was made or percentage arrived at; and  
(B)as part of the restructuring of General Motors and Chrysler, bondholders of each respective company would end up owning a certain percentage of each respective company, including any document, record, or communication discussing how such determination was made or percentage arrived at;  
(6)the decision of the President to forgive any loans made by the United States to General Motors or Chrysler under the Troubled Assets Relief Program (TARP) in title I of the Emergency Economic Stabilization Act of 2008;  
(7)any decision or determination relating to the authority under such Act to provide financial assistance to General Motors or Chrysler, specifically any determination regarding whether General Motors or Chrysler were lawfully eligible to receive such assistance based on the definition of financial institution under that Act; and  
(9)actual payments made by the United States to automobile manufacturers pursuant to such Act, including any schedule of payments, and the terms and conditions governing any such payments.  
 
 
That the House of Representatives requests that the President transmit to the House of Representatives not later than 14 days after the date of the adoption of this resolution, copies of any portions of all documents, records, and communications in his possession referring or relating to— 
(1)the role of the Presidential Task Force on the Auto Industry (hereafter referred to as Task Force) in negotiating, reviewing, approving, or relating in any other aspect to the plans for reorganization or restructuring in connection with proceedings commenced during 2009 under chapter 11, of title 11, United States Code, with respect to General Motors Corporation and Chrysler LLC (hereafter in this resolution referred to as General Motors and Chrysler, respectively);  
(2)the interaction of the Task Force with any other entity to identify which vehicle dealerships of General Motors or Chrysler would be selected for closure in connection with such plans of reorganization or restructuring, and which would be specifically selected for exemption from such closure, and procedures and processes for making such determinations;  
(3)the role of the Task Force in negotiating, reviewing, approving, determining, or in any other aspect relating to, levels of and reductions in the employee and retiree benefits of General Motors' and Delphi Corporation’s salaried employees and retirees, non-union hourly retirees, and each union with members employed by the companies, and in establishing the new Voluntary Employee Beneficiary Association; 
(4)the President’s role in determining any vehicle dealership closures and plant closings;  
(5)the role of the Task Force in negotiating, reviewing, approving, or in any other aspect relating to, agreements whereby— 
(A)the United Auto Workers, or any trust of the United Auto Workers, would end up owning a certain percentage of General Motors or Chrysler post-bankruptcy, including any document, record, or communication discussing how such determination was made or percentage arrived at; and  
(B)as part of the restructuring of General Motors and Chrysler, bondholders of each respective company would end up owning a certain percentage of each respective company, including any document, record, or communication discussing how such determination was made or percentage arrived at;  
(6)the decision of the President to forgive any loans made by the United States to General Motors or Chrysler under the Troubled Assets Relief Program (TARP) in title I of the Emergency Economic Stabilization Act of 2008;  
(7)any decision or determination relating to the authority under such Act to provide financial assistance to General Motors or Chrysler, specifically any determination regarding whether General Motors or Chrysler were lawfully eligible to receive such assistance based on the definition of financial institution under that Act; and  
(9)actual payments made by the United States to automobile manufacturers pursuant to such Act, including any schedule of payments, and the terms and conditions governing any such payments.  
 
 
July 24, 2009 
Reported with an amendment, referred to the House Calendar, and ordered to be printed 
